JUSTICE LORENZ, specially concurring: While I agree with the majority in finding that this cause must be reversed and remanded, I do not agree with the reasoning behind the conclusion that the instruction regarding defendant’s defense of his dwelling should be submitted to the jury. The majority summarily concludes that the vestibule within defendant’s building is a dwelling so as to justify the submission of the defense of a dwelling instruction. The majority states “a defendant need only be within the confines of his dwelling to raise the issue of self-defense,” citing People v. Eatman (1950), 405 Ill. 491, 91 N.E.2d 387. (Emphasis in original.) 162 Ill. App. 3d at 1055. In Eatman, defendant, with his wife, lived in the south front apartment on the second floor of an apartment building. This apartment was adjoined to another by a public hallway that ran north and south. A short vestibule hall opened from the main hall, about seven feet in length, between these two apartments, and at the end of this vestibule was a bathroom for the common use of both of the apartments. The entrance to each apartment was a door from this vestibule, and the vestibule itself was closed off from the main hall by a door, which rendered it accessible only to the residents of the apartments. The court held that this vestibule constituted part of the dwelling. Eatman does not support the contention that all vestibules constitute part of the dwelling. As a matter of fact, the reasoning of Eat-man implies that it was the specific nature of this vestibule, inaccessibility to the public, that rendered it a dwelling. Consequently, I am not willing to state in conclusory fashion, as does the majority, that this shooting occurred in defendant’s dwelling. Eatman does not stand for that proposition. Dwelling is defined as: “[A] building or portion thereof *** which is used or intended for use as a human habitation, home or residence.” (Ill. Rev. Stat. 1985, ch. 38, par. 2 — 6.) Here, there is evidence to suggest that the victim fired a shot while in the vestibule in the direction of defendant’s apartment. Defendant heard his sister yell, “Don’t shoot me.” There is evidence that the victim was then shot while in the vestibule by defendant. During closing argument the prosecution even asserts that the victim was “hunched over” when leaving the building. Under these facts, the jury was entitled to an instruction regarding the defense of his dwelling. See People v. Stombaugh (1972), 52 Ill. 2d 130, 284 N.E.2d 640. Consequently, I agree with the majority than an instruction on defense of dwelling was required. However, I disagree with the majority’s reasoning in reaching that conclusion.